DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 4/26/21 have been received. Claims 1, 3, 5, 11, 16, and 22 have been amended. Claims 4, 28, and 30 have been cancelled.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/21 has been entered.
Claim Rejections - 35 USC § 112
4.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims  3 and 5 are withdrawn because the Applicant amended the claims. 
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1 and 2-3, 5-15, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
7.	Claims 2-3, 5-15, and 27 are rejected as depending from claim 1.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-3, 5-15, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope et al. (US 2019/0157665) in view of Alsharaeh et al. (Prepr. Pap.-Am. Chem. Soc., Div. Pet. Chem. 2012, 57(1), 142-144).
Regarding claim 1, Pope discloses a cathode ([0024]) comprising a nanocomposite ([0024]) comprising (a) a nonconducting polymer (nitrogen containing polymer [0024]-[0026]) and (b) a carbon filler(graphene based material (GM) [0024]), the carbon filler comprising a plurality of ultrathin sheets of a porous carbon material(graphene based materials such as graphene oxide sheets [0040], [0045], [0052], [0056]), wherein each sheet of the plurality of ultrathin sheets has a thickness from about 1 to about 5 single atoms(GMs can include materials which are nearly 100% single atomic layers [0029]), forming a first solution with the GM and deionized water (e.g., to a GM concentration of from about 0.5 mg/ml to about 10 mg/ml, or from about 1 mg/ml to about 4 mg/ml); forming a second solution with the N-polymer and deionized water (e.g., by dissolving the N-polymer in deionized water, to an N-polymer concentration of from about 1 mg/ml to about 40 mg/ml, or from about 10 mg/ml to about 20 mg/ml) ([0006]) but does not explicitly disclose wherein the nanocomposite comprises the carbon filler at a weight percent in a 
Alsharaeh teaches facile method for in situ preparation of Sty-MMA copolymer containing graphene sheets using MWI (title).  Alsharaeh teaches graphene due to its electrical properties makes it an excellent 2D filler material for polymer composites that may find applications in many technological fields (p. 142, Col. 1, lines 1-5). Alsharaeh teaches the composite obtained from the MWI method has a better morphology and better dispersion with enhanced thermal stability (p. 142, Col. 1, lines 30-31).  Alsharaeh teaches 2.0 wt% GO was added to Styr and MMA (p. 142, Col. 2, lines 59-61).
It would have been obvious to one of ordinary skill in the art to use in the nanocomposite of Pope, the nanocomposite comprises the carbon filler at a weight percent in a range from 0.1% to 2% and the weight percent is based on a total weight of the nonconducting polymer and the carbon filler as taught by Alsharaeh in order to provide a better morphology with enhanced thermal stability.
Regarding claim 2, modified Pope discloses all of the claim limitations as set forth above. Modified Pope further discloses the porous carbon material comprises porous reduced graphene oxide (Pope [0056]).
Regarding claim 3, modified Pope discloses all of the claim limitations as set forth above. Modified Pope does not explicitly disclose at least a portion of each sheet of the plurality of ultrathin sheets of the porous carbon material comprises a plurality of pores with an average diameter in the range of 2 nm to 5 nm.
It would have been obvious to one of ordinary skill in the art to provide in the nanocomposite of modified Pope, at least a portion of each sheet of the plurality of ultrathin 
Regarding claim 5, modified Pope discloses all of the claim limitations as set forth above. Modified Pope  discloses the GMs can include materials which are nearly 100% single atomic layers (Pope [0029]) and an assumed lateral crystallite size in the rGO is larger than 2 nm (Pope [0044]) but does not explicitly disclose  at least a portion of the plurality of ultrathin sheets of the porous carbon material has an average sheet thickness in a range from 1 nm to 4 nm.
It would have been obvious to one of ordinary skill in the art to provide in the nanocomposite of modified Pope, at least a portion of the plurality of ultrathin sheets of the porous carbon material has an average sheet thickness in a range from 1 nm to 4 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 6, modified Pope discloses all of the claim limitations as set  forth above. Modified Pope further discloses the porous carbon material has a BET surface area as high as 2630 m2/g  (Pope [0024])which overlaps the claim range of  about 200 m2/g or greater thus reading on the claim limitation.
 Modified Pope is explicitly silent to the claimed range however  “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.

Regarding claim 8, modified Pope discloses all of the claim limitations as set forth above. Modified Pope discloses a popular way to improve the electrical conductivity of sulfur is to introduce materials with high electrical conductivity, such as mesoporous carbons, carbon nanotubes (CNTs) and graphene-based materials (Pope [0022]) but does not explicitly disclose the nanocomposite has a conductivity of about 10-4 S/cm or greater.
It would have been obvious to one of ordinary skill in the art to provide the nanocomposite of modified Pope, a conductivity of about 10-4 S/cm or greater, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 9, modified Pope discloses all of the claim limitations as set forth above.  Modified Pope further discloses   the porous carbon material is prepared using microwave irradiation(Alsharaeh, p. 142, Col. 2, lines 59-60).
Regarding claim 10, modified Pope discloses all of the claim limitations as set forth above. Modified Pope further discloses the nanocomposite has a glass transition temperature of 119°C (Alsharaeh, Table 1, GO-[Styr-co-MMA] reduced) which overlaps the claim range of about 90 °C or greater thus reading on the claim limitation.
Modified Pope is explicitly silent to the claimed range however  “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case 
Regarding claim 11, modified Pope discloses all of the claim limitations as set forth above. Modified Pope further discloses the nanocomposite further comprises(i) a binding agent, (ii) a conductive additive, or both of (i) and (ii)(Pope [0047], [0030]).
Regarding claim 12, modified Pope discloses all of the claim limitations as set forth above.   Modified Pope discloses conductive additives such as CNTs and carbon black can also be added (Pope [0030]) but does not explicitly disclose  a summed weight percent of the binding agent and the conductive additive in the nanocomposite is in a range from 5% to 20%.
It would have been obvious to one of ordinary skill in the art to provide the nanocomposite of modified Pope, a summed weight percent of the binding agent and the conductive additive in the nanocomposite is in a range from 5% to 20%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 13, modified Pope discloses all of the claim limitations as set forth above. Modified Pope further discloses  the nanocomposite is a film (Pope [0047]) but does not disclose a film  with a thickness in a range from 50 µm to 200 µm. It would have been obvious to one of ordinary skill in the art to provide the nanocomposite of modified Pope as  a film  with a thickness in a range from 50 µm to 200 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 14, modified Pope discloses all of the claim limitations as set forth above. Modified Pope further discloses further comprising sulfur(Pope [0024]).

Modified Pope is explicitly silent to the claimed range however  “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 27, modified Pope discloses all of the claim limitations as set forth above. Modified Pope further discloses  the nonconducting polymer is polystyrene(Alsharaeh, p. 142, Col. 2, lines 59-60).
Response to Arguments
12.	Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive. 
Applicant’s argument: Regarding the term “nanocomposite,” claim 1 makes it clear that a nanocomposite as claimed is a composite comprising (a) a nonconducting polymer and (b) a carbon filler. In addition, claim 1 recites that “ each sheet of porous carbon material has a
thickness of from 1 to 5 single atoms. Therefore, a nanocomposite of the instant claims is one comprising the sheets would be on the nanoscale.”
Examiner’s answer: Although the sheets are on the nanoscale, the composite itself can be a film with a thickness in a range of 50 microns to 200 microns (i.e., claim 13).

Applicant’s argument: Additionally, “nonconducting” is clear, at least because the term “nonconducting polymer”, as recited in the claim, is explicitly defined in the Specification. For example, page 14 of the Specification states:
As used in the present disclosure, the term “nonconducting polymer” refers to a polymer material that does not conduct electricity. For example, a “nonconducting polymer” may act as an electrical insulator. For example, the conductivity of a nonconducting polymer may be on the order of about 10-14 S/m or less. In contrast, “conducting polymers” such as polyacetylene, polypyrrole, and polyaniline are electrically conductive and can act as electrical conductors. Therefore, it is clear that the “nonconducting polymer” does not conduct electricity.
Examiner’s Answer: However, instant claim 1 does not recite a limitation such as “an electrically nonconducting polymer”.
13.	Applicant’s arguments with respect to claim(s) 1-3, 5-15 and 27 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724